McALLISTER, C. J.
This is an action by Warner Motor Company, a corporation, against Delfred J. Strand, an automobile dealer, and Hartford Accident and Indemnity Company, the surety on his automobile dealer’s bond. The court tried the case without a jury and entered judgment against both Strand and Hartford on plaintiff’s first cause of action but against only Strand on the second cause of action. Plaintiff appeals from the judgment in favor of Hartford on the second cause of action.
In 1958 Strand was engaged in the used car business in Salem. On March 5, 1958, plaintiff delivered to Strand a 1957 Mercury with the understanding that Strand would pay plaintiff $2,400 for the car when he sold it. Thereafter, Strand, with the consent of plaintiff, traded the Mercury to another dealer for four older used cars. These cars were held by Strand under the same arrangement that he would pay plaintiff for the cars as he sold them. Strand sold the four cars but paid the plaintiff for only one of them. Plaintiff contends that it is entitled to judgment against both Strand and Hartford for the value of the three cars for which Strand failed to pay.
Our decision in Butte Motor Co. v. Strand, decided this day, is controlling here.
Affirmed.